Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Amendment

3.	The amendments filed on 11/19/2021 have been fully considered and are made of record.
	a. Claims 1, 9-10, 12-13 and 27 have been amended.
	b. Claims 2, 8, 14-20 have been cancelled.
	
Response to Arguments

4.	Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 

Regarding 103 rejection, applicant argued for independent claims 1 and 12-13 that “Davies fails to disclose or render obvious that the one or more circuit components of the second failure- prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit. Therefore, Anemikos, alone or in combination with Davies, fails to disclose or render obvious each and every feature recited in amended Claim 1”. Examiner respectfully disagrees.
Davies discloses 125-1 in fig. 1 is first-failure prediction circuit and 125-2 in fig. 1 is second-failure prediction circuit. Davies further discloses each circuit of failure prediction circuit has different fabrication attribute and size, shape/dimension is varied according to this attribute to increase the aging rate (See Col. 3 Line 60 through Col. 4, Line 15). To increase the aging rate is to change the susceptibility to failure. Therefore, second-failure prediction circuit 125-2 has dimension different than first-failure prediction circuit 125-1 to become more susceptible than first-failure prediction circuit.

Therefore, the rejection stands and applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9, 12-13 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anemikos et al. (Pub No. US 2014/0088947 A1; hereinafter Anemikos; prior art used on 892 form sent on 11/17/2021) in view of Davies et al. (Patent No. US 7,005,871 B1; hereinafter Davies; prior art used on 892 form sent on 11/17/2021).

Regarding Claim 1, The embodiment of Fig. 1-2 of Anemikos teaches an apparatus (See Fig. 1) comprising:
a first functional circuit (110 in Fig. 1) comprising one or more first circuit components configured to perform a function based on one or more first input signals (voltage signal at test mode is interpreted as “first input signal”; See abstract; [0031]-[0032]);
the first failure-prediction circuit (test block 120 in fig. 1) comprising one or more first replica circuit (See [0022]) component of the first circuit in components (both have SRAM array; See [0029]);
wherein the failure-prediction circuit is configured to be more susceptible to failure than said functional circuit in terms of:
(a)    the one or more first replica circuit components (See [0022]) of having one or more dimensions more susceptible to failure than the corresponding dimensions of the associated first circuit components (test block having lesser number of cells is susceptible to stress mode and test mode; See [0022]-[0025]);

Fig. 1-2 embodiment teaches at least one failure-prediction circuit (120 in Fig. 1).
Fig. 1-2 is silent about first failure-prediction circuit for use in predicting failure of the first functional circuit; wherein the apparatus is configured to provide a prediction of failure of the first functional circuit based on a determination of failure of first the failure-prediction circuit; (c)    the first failure-prediction circuit is positioned relative to the first functional circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit; and
a second failure- prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components,
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit.

		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the embodiments of Anemikos, by using at least one failure-prediction circuit for use in predicting failure of the functional circuit; wherein the apparatus is configured to provide a prediction of failure of the functional circuit based on a determination of failure of the failure-prediction circuit and the first failure-prediction circuit is positioned relative to the first functional circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit, as taught by Fig. 3-4 of Anemikos in order to make for more accurate performance degradation models and end of life predictions over the course of product life cycles (Anemikos; [0048]).
 prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components,
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit.
Davies teaches a second failure-prediction circuit for use in predicting failure of the first functional circuit  (125-1 in Fig. 1 is interpreted as first failure prediction circuit and 125-2 in Fig. 1 is interpreted as second failure prediction circuit; See Col. 3, Lines 30-45), the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components (all are identical in 128 and 120 has same transistor as functional block 110 in Fig. 1; See Col. 3, Lines 30-45),
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using a second failure- prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components, wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).
Regarding Claim 3, Anemikos in view of Davies teaches the apparatus of claim 1. 
Davies further teaches wherein the one or more dimensions of the first replica circuit components comprises one or more of:
 (a)    the area of a junction of a transistor component (smaller feature size; See Col. 4, Lines 1-10);

(c)    the thickness of a semi-conductor layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using the area of a junction of a transistor component, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).

Regarding Claim 4, Anemikos in view of Davies teaches the apparatus of claim 1. Anemikos further teaches wherein the first failure-prediction circuit is further configured to be more susceptible to failure than said first functional circuit in terms of the being provided with one or more second input signals (voltage signal at stress mode is interpreted as “second input signal”; See abstract; [0025]) based on the one or more first input signals, the one or more second input signals having at least one property that is greater in magnitude than the corresponding property of the one or more first input (stress mode voltage has greater magnitude than voltage at test mode; See [0031]-[0032]).
Regarding Claim 5, Anemikos in view of Davies teaches the apparatus of claim 4. Anemikos teaches wherein the one or more second input signals have a property that is greater in magnitude than the corresponding property of the one or more first input signals in terms of having one or more of:
(a)    a greater voltage magnitude (See [0007, [0025]);
(b)    a greater current magnitude;
(c)    a greater frequency magnitude;
(d)    a greater period magnitude; and
(e)    a greater bandwidth magnitude.
Regarding Claim 6, Anemikos in view of Davies teaches the apparatus of claim 1. Anemikos further teaches wherein the apparatus is configured to provide for determination of the failure of the first failure-prediction circuit in accordance one or more of the following time schedules:
(a)    at predetermined intervals (See [0031]);
(b)    on start-up of the apparatus; and

Regarding Claim 7, Anemikos in view of Davies teaches the apparatus of claim 1. Anemikos further teaches further comprising a testing block configured to provide said prediction of failure based on measurement of the failure of the first failure-prediction circuit (See [0047]).
Regarding Claim 9, Anemikos in view of Davies teaches the apparatus of claim 1. 
Davies further teaches wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of:
(a)    the one or more second replica circuit (all are identical in 128 and 120 has same transistor as functional block 110 in Fig. 1; See Col. 3, Lines 30-45) components are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the associated first circuit components (See Col. 3; Lines 40-50); and
(b)    the one or more second replica circuit components are fabricated having a different shape (smaller size; See Col. 4, Lines 1-15) more susceptible to failure than the corresponding shape of the associated first circuit components (See Col. 4, Lines 1-15);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of: (a)    the one or more second replica circuit components are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the associated first circuit components; and (b)    the one or more second replica circuit components are fabricated having a different shape more susceptible to failure than the corresponding shape of the associated first circuit components; wherein the apparatus is further configured to provide a prediction of failure of the first functional circuit based on a determination of failure of the second failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).

Regarding Claim 12, The embodiment of Fig. 1-2 of Anemikos teaches apparatus (See Fig. 1) comprising:

first failure-prediction circuit (120 in Fig. 1) for use in predicting failure of the first functional circuit (See [0047]).
the first failure-prediction circuit (120 in Fig. 1) comprising one or more replica circuit (See [0022]) component of the first functional circuit;
wherein the failure-prediction circuit is configured to be more susceptible to failure than said functional circuit (both have SRAM array; See [0029]) in terms of:
(a)    the one or more first replica circuit components (See [0022]) are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the associated first circuit components (test block having lesser number of cells is susceptible to stress mode and test mode; See [0022]-[0025]); and
 (b)    the first failure-prediction circuit being provided with one or more second input signals (voltage signal at stress mode is interpreted as “second input signal”; See abstract; [0007], [0025]) based on the one or more first input signals, the one or more second input signals comprising at least one property that is greater in magnitude than the corresponding 
Fig. 1-2 embodiment teaches at least one failure-prediction circuit (120 in Fig. 1).
Fig. 1-2 is silent about first failure-prediction circuit for use in predicting failure of the functional circuit; wherein the electronic device is configured to provide a prediction of failure of the first functional circuit based on a determination of failure of the first failure-prediction circuit; (c)    the first failure-prediction circuit is positioned relative to the first functional circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit; and
a second failure- prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components,
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit.
 circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit (350 in Fig. 3 experienced higher temperature; See [0038]-[0040], [0048]);
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the embodiments of Anemikos, by using at least one failure-prediction circuit for use in predicting failure of the functional circuit; wherein the apparatus is configured to provide a prediction of failure of the functional circuit based on a determination of failure of the failure-prediction circuit and the first failure-prediction circuit is positioned relative to the first functional circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit, as taught by Fig. 3-4 of Anemikos in order to make for more accurate performance degradation models and end of life predictions over the course of product life cycles (Anemikos; [0048]).
 prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components,
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit.
Davies teaches a second failure-prediction circuit for use in predicting failure of the first functional circuit  (125-1 in Fig. 1 is interpreted as first failure prediction circuit and 125-2 in Fig. 1 is interpreted as second failure prediction circuit; See Col. 3, Lines 30-45), the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components (all are identical in 128 and 120 has same transistor as functional block 110 in Fig. 1; See Col. 3, Lines 30-45),
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using a second failure- prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components, wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).
Regarding Claim 13, The embodiment of Fig. 1-2 of Anemikos teaches a method for providing prediction of failure of a functional circuit (110 in Fig. 1) of an apparatus, the apparatus comprising:
the functional circuit comprising one or more functional circuit components configured to perform a function based on one or more first input signals (voltage signal at test mode is interpreted as “first input signal”; See abstract; [0007], [0031]-[0032]);

wherein the first failure-prediction circuit is configured to be more susceptible to failure than said functional circuit in terms of one or more of:
 (a)    the first failure-prediction circuit is configured to be provided with one or more second input signals based on the one or more first input signals (voltage signal at stress mode is interpreted as “second input signal”; See abstract; [0007], [0025]), the one or more second input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more first input signals (stress mode voltage has greater magnitude than voltage at test mode; See [0031]-[0032]);
(b)    the first failure-prediction circuit is positioned relative to the functional circuit such that, in use, the first failure-prediction circuit experiences a higher environmental operating condition than the functional circuit (See [0034], [0048]); and

Fig. 1-2 embodiment teaches at least one failure-prediction circuit (120 in Fig. 1).

a second failure- prediction circuit for use in predicting failure of the functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components,
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit; 
the method comprising:
determining a failure of the failure-prediction circuit; and predicting the failure of the functional circuit based on determining the failure of the failure-prediction circuit.
 circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit (350 in Fig. 3 experienced higher temperature; See [0038]-[0040], [0048]);
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the embodiments of Anemikos, by using at least one failure-prediction circuit for use in predicting failure of the functional circuit; wherein the apparatus is configured to provide a prediction of failure of the functional circuit based on a determination of failure of the failure-prediction circuit and the first failure-prediction circuit is positioned relative to the first functional circuit such that in use, the first failure-prediction circuit experiences a higher operating temperature than the first functional circuit, as taught by Fig. 3-4 of Anemikos in order to make for more accurate performance degradation models and end of life predictions over the course of product life cycles (Anemikos; [0048]).
Anemikos is silent about a second failure- prediction circuit for use in predicting failure of the functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components,

determining a failure of the failure-prediction circuit; and predicting the failure of the functional circuit based on determining the failure of the failure-prediction circuit.
Davies teaches a second failure-prediction circuit for use in predicting failure of the first functional circuit  (125-1 in Fig. 1 is interpreted as first failure prediction circuit and 125-2 in Fig. 1 is interpreted as second failure prediction circuit; See Col. 3, Lines 30-45), the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components (all are identical in 128 and 120 has same transistor as functional block 110 in Fig. 1; See Col. 3, Lines 30-45),
wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible (See Col. 3; Lines 40-50) to failure than the corresponding dimensions (smaller size; See Col. 4, Lines 1-15) of the first failure-prediction circuit (See Col. 4, Lines 1-15).

determining a failure of the failure-prediction circuit; and predicting the failure of the functional circuit based on determining the failure of the failure-prediction circuit (See Col. 4, Lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using a second failure- prediction circuit for use in predicting failure of the first functional circuit, the second failure-prediction circuit comprising one or more second replica circuit components of the first circuit components, wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions more susceptible to failure than the corresponding dimensions of the first failure-prediction circuit and determining a failure of the failure-prediction circuit; and predicting the failure of the functional circuit based on determining the failure of the failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).
Regarding Claim 21, Anemikos in view of Davies teaches the apparatus of claim 1. Anemikos further teaches wherein the failure-prediction circuit is further configured to be more susceptible to failure than said functional circuit in 
Regarding Claim 22, Anemikos in view of Davies teaches the apparatus of claim 1. 
Davie further teaches a second functional circuit comprising one or more second circuit components (125-2 in Fig. 1 is interpreted as second failure prediction circuit; See Col. 3, Lines 30-45) configured to perform the function based on one or more second input signals, wherein the apparatus is configured to provide a prediction of failure of the second functional circuit based on a determination of failure of the first failure-prediction circuit (“increased voltage” than functional block; See Col. 4, Lines 1-15);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using a second functional circuit comprising one or more second circuit components configured to perform the function based on one or more second input signals, wherein the apparatus is configured to provide a prediction of failure of the second functional circuit based on a determination of failure of the first failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).
Regarding Claim 23, Anemikos in view of Davies teaches the apparatus of claim 12. 

 (a)    the area of a junction of a transistor component (smaller feature size; See Col. 4, Lines 1-10);
(b)    the width of a terminal of an electronic component; and
(c)    the thickness of a semi-conductor layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using the area of a junction of a transistor component, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).

Regarding Claim 24, Anemikos in view of Davies teaches the apparatus of claim 12. Anemikos further teaches wherein the one or more second input signals have a property that is greater in magnitude than the corresponding property of the one or more first input signals in terms of having one or more of:
(a)    a greater voltage magnitude (See [0025]);

(c)    a greater frequency magnitude;
(d)    a greater period magnitude; and
(e)    a greater bandwidth magnitude.
Regarding Claim 25, Anemikos in view of Davies teaches the apparatus of claim 12. Anemikos further teaches wherein the apparatus is configured to provide for determination of the failure of the first failure-prediction circuit in accordance one or more of the following time schedules:
(a)    at predetermined intervals (See [0031]);
(b)    on start-up of the apparatus; and
(c)    on receipt of an instruction signal from a device remote from the apparatus.
Regarding Claim 26, Anemikos in view of Davies teaches the apparatus of claim 12. Anemikos further teaches further comprising:
(See [0047]).
Regarding Claim 27, Anemikos in view of Davies teaches the apparatus of claim 12. 
Davies further teaches wherein the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of:
the second failure-prediction circuit being provided with one or more second input signals based on the one or more first input signals (“increased voltage”; See Col. 4, Lines 1-15), the one or more second input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more first input signals (“increased voltage” than functional block; See Col. 4, Lines 1-15);
wherein the apparatus is further configured to provide a prediction of failure of the first functional circuit based on a determination of failure of the second failure-prediction circuit (See Col. 4, Lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using the second failure-prediction circuit is configured to be more susceptible to failure than said first failure-prediction circuit in terms of: the second failure-prediction circuit  input signals based on the one or more first input signals, the one or more second input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more first input signals; wherein the apparatus is further configured to provide a prediction of failure of the first functional circuit based on a determination of failure of the second failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).

Regarding Claim 28, Anemikos in view of Davies teaches the apparatus of claim 12. Anemikos teaches wherein the failure-prediction circuit is further configured to be more susceptible to failure than said functional circuit in terms of the being positioned relative to the functional circuit such that, in use, the failure-prediction circuit experiences a higher environmental operating condition than the functional circuit (See [0034], [0048]).
Regarding Claim 29, Anemikos in view of Davies teaches the apparatus of claim 12. 
Davie teaches a second functional circuit comprising one or more second circuit components (125-2 in Fig. 1 is interpreted as second failure prediction circuit; See Col. 3, Lines 30-45) configured to perform the function based on one or more second input signals, wherein the apparatus is configured to provide a prediction of failure of the second functional circuit based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Anemikos, by using a second functional circuit comprising one or more second circuit components configured to perform the function based on one or more second input signals, wherein the apparatus is configured to provide a prediction of failure of the second functional circuit based on a determination of failure of the first failure-prediction circuit, as taught by Davies in order for managing the aging of an integrated circuit (Davies; Col. 2, Lines 19-20).
Allowable Subject Matter

7.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 10, none of the prior art fairly teaches or suggests the apparatus of claim 9 wherein the second failure-prediction circuit is configured to be more susceptible to failure than the first failure-prediction circuit in terms of:

(b)    the second failure-prediction circuit is configured to be provided with one or more third input signals based on the one or more first input signals, the one or more third input signals comprising at least one property that is greater in magnitude than the corresponding property of the one or more second input signals; and
(c)    the second failure-prediction circuit is positioned relative to the first failure-prediction circuit such that, in use, the second failure-prediction circuit experiences a higher operating condition than the first failure-prediction circuit and wherein the higher operating condition is one or more of, in use, a higher operating temperature and a higher local magnetic field strength.
Regarding Claim 11, none of the prior art fairly teaches or suggests the apparatus of claim 9 wherein the second failure-prediction circuit is configured to have the same susceptibility to failure as the first failure-prediction circuit in terms of:
(a)    the one or more circuit components of the second failure-prediction circuit are fabricated having one or more dimensions equally susceptible to failure as the corresponding dimensions of the first failure-prediction circuit;

(c)    the second failure-prediction circuit is configured to be provided with one or more third input signals based on the one or more first input signals, the one or more third input signals comprising at least one property that is equal in magnitude to the corresponding property of the one or more second input signals; and
(d)    the second failure-prediction circuit is positioned relative to the first failure-prediction circuit such that, in use, the second failure-prediction circuit experiences substantially the same operating condition as the functional circuit and wherein the operating condition is one or more of, in use, an operating temperature and a local magnetic field strength.

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

 9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 




/ZANNATUL FERDOUS/Examiner, Art Unit 2867                    

                                                                                                                                                                                     
/ALVARO E FORTICH/Primary Examiner, Art Unit 2867